Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Argument:
	The Office action improperly cites to Collinson’s backing layer 3410 as disclosing two elements of Claim 1, namely both the drape and sealing layer of Claim 1.
	
Response:
	Argument is unpersuasive. The most recent rejection, filed 4 March 2021, does not use Collinson for its sealing layer, and instead uses Svensby.

Argument:
	The applicant cannot find any disclosure of a “plurality of open apertures” in Svensby by as alleged in the office action.
	It is the sealing ring and not any plurality of apertures to allow vapor to escape.

Response:
	Argument is unpersuasive. Although Svensby does not teach a plurality of open apertures, it would have been obvious to one of ordinary skill in the art to include a plurality of open apertures, as further avoid vapor pockets which may contribute to the unwanted detachment of a wound dressing (Svensby, Paragraph 0002)

Argument:
	The plurality of apertures are disposed through a sealing layer, which the office action has previously compared to Collinson’s backing layer 3410, as set above, suggests that modifying the backing layer of Collinson to create an open aperture through Collinson’s layer would prevent Collinson’s backing layer 3410 from forming a fluid seal as it was originally intended.

Response:
	Argument is unpersuasive. The rejection of claim 1, in its current state, does not compare Collinson’s backing layer 3410 to the sealing layer. It is possible and would be obvious to one of ordinary skill in the art to add a plurality of open apertures through the sealing layer, such that the vapor migrates towards an outer part of the wound dressing, such that a port providing negative pressure may remove said vapor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 18-20, 25-28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0144084 A1 (Collinson et al., hereinafter referred to as Collinson) in view of US 2014/0107562 A1 (Dorian et al., hereinafter referred to as Dorian) and US 2017/0312406 A1 (Svensby).
In regards to Claim 1, Collinson discloses a dressing 3400 (dressing 3400) for treating a tissue site with negative pressure (Abstract, embodiments disclosed herein are directed to negative pressure treatment systems and wound dressing systems), comprising:

a polymer film 3460 (wound contact layer 3460) adjacent to the sealing layer 3410 (backing layer 3410) (Collinson, Paragraph 0004, such dressings may also comprise one or more transmission layers and other layers (such as absorbent material) positioned beneath the backing layer. For example, one or more transmission layers or other layers may be positioned or enclosed between a backing layer and an optional wound contact layer) and including a plurality of fluid restrictions (Collinson, the film portion of wound contact layer 3460) fluidly coupled to the plurality of apertures (Collinson, Paragraph 0109, wound contact layer 2102 can be a polyurethane or polyethylene layer or other flexible layer which is perforated to be made permeable to liquid and gas. The film layer is therefore impermeable to fluids. As further illustrated in Fig 4A, fluids are transmitted through the layers towards an orifice 3411, where the negative pressure is established (Paragraph 0137). The fluid restrictions are therefore fluidly coupled to the plurality of apertures on the sealing layer. Examiner notes that wound contact layer 2102 is analogous to wound contact layer 3460); and
a drape 3410 (backing layer 3410) configured to be disposed over the tissue surface (Paragraph 0137, dressing 3400 may comprise a backing layer extending across the width of the wound dressing).
Collinson does not further disclose:
a sealing layer including a plurality of open apertures; and
a polymer coating on the polyester fibers.

and a polymer coating 18 (hydrophilic absorbent material envelope 18) on the polyester fibers (Paragraph 0063, the hydrophilic absorbent material 16 may be coated or otherwise covered by a hydrophilic absorbent material envelope 18 (e.g. silicone, PVC, polyester, polyamide) for the purpose of preventing or inhibiting evaporation from the hydrophilic absorbent material 16 so that solutes in the exudate do not become concentrated through evaporation from the exudate in the hydrophilic absorbent material 16 (Paragraph 0063).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tissue interface as disclosed by Collinson, to be coated with a polymer coating, as taught by Dorian, in order to prevent or inhibit evaporation from the hydrophilic absorbent material 16 so that solutes in the exudate do not become concentrated through evaporation from the exudate in the hydrophilic absorbent material 16 (Dorian, Paragraph 0063). Dorian further teaches that if a pool of exudate develops above or within the wound, oxygen diffusion to or through the wound becomes impeded and the cells become hypoxic (Dorian, Paragraph 0002).
Collinson in view of Dorian does not further disclose:
a sealing layer including a plurality of open apertures.
Svensby teaches an analogous dressing (Title, Wound Dressings), further teaching sealing layer 250 (sealing ring 250) for the purpose of reducing the amount of exudates passing from the wound and into the wound pad and then into peripheral pockets between the skin and the wound dressing (Paragraph 0011).

Collinson in view of Dorian and Svensby does not further disclose:
a sealing layer including a plurality of open apertures.
However, Collinson in view of Dorian and Svensby further discloses “It is believed that by reducing the amount of exudates that can be accumulated in such peripheral areas (such as air pockets), the risk of detachment also becomes reduced, since a lower or no exudates volume will cause less wetting of the adhesive areas and/or less risk of pressure build-up between the skin and the wound dressing” (Svensby, Paragraph 0005) for the purpose of preventing air pockets, which may contribute to the unwanted detachment of a wound dressing (Svensby, Paragraph 0002).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sealing layer, as disclosed by Collinson in view of Dorian and Svensby, to include a plurality of open apertures, as taught by Svensby, in order to further allow vapor to escape the wound dressing, which may reduce the probability of air pockets forming (Svensby, Paragraph 0005), which may contribute to the unwanted detachment of a wound dressing (Svensby, Paragraph 0002).
In regards to Claim 2, Collinson in view of Dorian and Svensby discloses the invention as claimed above.
Collinson in view of Dorian and Svensby further discloses the three-dimensional textile is a three-dimensional weave of polyester fibers (Collinson, Paragraph 0006, some examples of materials suitable for a transmission layer include a three dimensional structure, for example, a knitted or woven 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tissue interface as disclosed by Collinson in view of Dorian and Svensby to have a three-dimensional weave of polyester fibers, as disclosed by Collinson, in order to allow transmission of fluid such as air, and optionally additionally other gases and liquids, away from a wound site (Collinson, Paragraph 0005).
In regards to Claim 3, Collinson in view of Dorian and Svensby discloses the invention as claimed above.
Collinson in view of Dorian and Svensby further discloses the polymer coating 18 is hydrophobic (Dorian, Paragraph 0063, the hydrophilic absorbent material 16 may be coated or otherwise covered by a hydrophilic absorbent material 18 (e.g. silicone, PVC, polyester, polyamide, or any other material which exhibits a low water vapor permeability). The hydrophilic absorbent material envelope 18 may be hermetically sealed. Paragraph 0011, the coating material and filament material may be hydrophobic) for the purpose of preventing or inhibiting evaporation from the hydrophilic absorbent material 16 so that solutes in the exudate do not become concentrated through evaporation from the exudate in the hydrophilic absorbent material 16 (Paragraph 0063), such that the water vapor is sealed into the hydrophilic absorbent material 16, inside the hydrophobic polymer coating.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the polymer coating as disclosed by Collinson in view of Dorian and Svensby to be hydrophobic, as taught by Dorian, in order to prevent or inhibit evaporation from the hydrophilic absorbent material 16 so that solutes in the exudate do not become concentrated through evaporation from the exudate in the hydrophilic absorbent material 16 (Dorian, Paragraph 0063). Dorian further teaches that if a pool of 
In regards to Claim 4, Collinson in view of Dorian and Svensby discloses the invention as claimed above.
Collinson in view of Dorian and Svensby further discloses wherein the three-dimensional textile has a weight of about 470 grams per square meter (Collinson, Paragraph 0125, spacer or transmission layer 3450, an acquisition distribution layer 3440 (which may also be considered a transmission layer). Paragraph 0147, some embodiments of the acquisition distribution layer (ADL) 3940 may include several internal layers. Paragraph 0245, spacer layer material of 200-220 g/m2. Furthered by Table 1 on page 22, wherein Baltex 7970 weft knitted polyester spacer layer fabric is 210 gsm. Paragraph 0129, some embodiments of the ADL 3440 may comprise viscove, polyester, polypropulene, polyethylene, cellulose, or a combination of some or all of these. Polyethylene may be 40-150 grams per square meter. Some embodiments of the ADL may comprise cellulose in the range of 40-160 gsm. Paragraph 0245, SlimCore TL4 refers to a 150 gsm Libeltex BVBA material that can also be used for an ADL. Added together, the polyester, polyethylene, and cellulose adds to a range of 280-530 gsm. These are all considered the three-dimensional textile) for the purpose of adding an acquisition distribution layer, which may provide enhanced fluid communication through the dressing (Collinson, Paragraph 0129).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the three-dimensional textile as disclosed by Collinson in view of Dorian and Svensby, to weigh about 470 g/m2, as taught by Collinson, in order to enhance the invention by adding an acquisition distribution layer, which may provide enhanced fluid communication through the dressing (Collinson, Paragraph 0129).
In regards to Claim 5, Collinson in view of Dorian and Svensby discloses the invention as claimed above. 	Collinson in view of Dorian and Svensby further discloses a three-dimensional textile 30 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the three-dimensional textile as disclosed by Collinson in view of Dorian and Svensby to further comprise cotton fibers, as taught by Svensby, in order to further optimize the absorption capacity of the dressing for exudates by using a polyester/cotton blend (Svensby, Col 6, Lines 20-25, 42-47).
In regards to Claim 6, Collinson in view of Dorian and Svensby discloses the invention as claimed above.
Collinson in view of Dorian and Svensby further discloses wherein the three-dimensional textile has a weight of about 650 grams per square meter (Collinson, Paragraph 0125, spacer or transmission layer 3450, an acquisition distribution layer 3440 (which may also be considered a transmission layer). Paragraph 0147, some embodiments of the acquisition distribution layer (ADL) 3940 may include several internal layers. Paragraph 0245, spacer layer material of 200-220 g/m2. Furthered by Table 1 on page 22, wherein Baltex 7970 weft knitted polyester spacer layer fabric is 210 gsm. Paragraph 0129, some embodiments of the ADL 3440 may comprise viscove, polyester, polypropulene, polyethylene, cellulose, or a combination of some or all of these. Polyethylene may be 40-150 grams per square meter. Some embodiments of the ADL may comprise cellulose in the range of 40-160 gsm. Paragraph 0245, SlimCore TL4 refers to a 150 gsm Libeltex BVBA material that can also be used for an ADL. Added together, the polyester, polyethylene, cellulose, and BVBA material adds to a range of 430-680 gsm. These are all considered the three-dimensional textile) for the purpose of adding an acquisition distribution layer, which may provide enhanced fluid communication through the dressing (Collinson, Paragraph 0129).
2, as taught by Collinson, in order to enhance the invention by adding an acquisition distribution layer, which may provide enhanced fluid communication through the dressing (Collinson, Paragraph 0129).
In regards to Claim 7, Collinson in view of Dorian and Svensby discloses the invention as claimed above.
Collinson in view of Dorian and Svensby further discloses wherein the three-dimensional textile has a weight of about 380 grams per square meter (Collinson, Paragraph 0125, spacer or transmission layer 3450, an acquisition distribution layer 3440 (which may also be considered a transmission layer). Paragraph 0147, some embodiments of the acquisition distribution layer (ADL) 3940 may include several internal layers. Paragraph 0245, spacer layer material of 200-220 g/m2. Furthered by Table 1 on page 22, wherein Baltex 7970 weft knitted polyester spacer layer fabric is 210 gsm. Paragraph 0129, some embodiments of the ADL 3440 may comprise viscove, polyester, polypropulene, polyethylene, cellulose, or a combination of some or all of these. Polyethylene may be 40-150 grams per square meter. Some embodiments of the ADL may comprise cellulose in the range of 40-160 gsm. Paragraph 0245, SlimCore TL4 refers to a 150 gsm Libeltex BVBA material that can also be used for an ADL. Added together, the polyester, polyethylene, and cellulose adds to a range of 280-530 gsm. These are all considered the three-dimensional textile) for the purpose of adding an acquisition distribution layer, which may provide enhanced fluid communication through the dressing (Collinson, Paragraph 0129).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the three-dimensional textile as disclosed by Collinson in view of Dorian and Svensby, to weigh about 380 g/m2, as taught by Collinson, in order to enhance the invention by adding an acquisition 
In regards to Claim 8, Collinson in view of Dorian and Svensby discloses the invention as claimed above.
Collinson in view of Dorian and Svensby further discloses the polyester fibers are elastic in at least two dimensions (Collinson, Paragraph 0006, the transmission layer may be a knitted or woven spacer fabric. It is commonly known to one of ordinary skill in the art that knitting involves interlocking yarns by means of needle, conferring both elasticity and porosity to the fabric) for the purpose of remaining open under the typical pressures that will be applied during negative pressure wound therapy (Collinson, Paragraph 0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the polyester fibers as disclosed by Collinson in view of Dorian and Svensby to be elastic in at least two dimensions, as disclosed by Collinson, in order to remain open under the typical pressures that will be applied during negative pressure wound therapy (Collinson, Paragraph 0005).
In regards to Claim 9, Collinson in view of Dorian and Svensby discloses the invention as claimed above.
Collinson in view of Dorian and Svensby further discloses wherein the polymer coating 18 (Dorian, hydrophilic absorbent material envelope 18) is discontinuous (Dorian, Paragraph 0064, the hydrophilic absorbent material envelope 18 may be optionally removed or breached. Because it can be optionally breached, the coating may be made discontinuous) for the purpose of encouraging evaporation, if so desired (Dorian, Paragraph 0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the polymer coating as disclosed by Collinson in view of Dorian and Svensby to be discontinuous, as taught by Dorian, in order to grant the capability of encouraging evaporation, if so desired. The 
In regards to Claim 10, Collinson in view of Dorian and Svensby discloses the invention as claimed above.
Collinson in view of Dorian and Svensby further discloses wherein the polymer coating 18 is silicone (Dorian, Paragraph 0063, hydrophilic absorbent material 16 may be coated or otherwise covered by a hydrophilic absorbent material envelope 18 (e.g. silicone)) for the purpose of being hydrophobic (Dorian, Paragraph 0012, may be coated with an oxygen diffusive material which may also be hydrophobic such as a thin silicone coating).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the polymer coating as disclosed by Collinson in view of Dorian and Svensby to be silicone, as taught by Dorian, for the purpose of being hydrophobic (Dorian, Paragraph 0012, may be coated with an oxygen diffusive material which may also be hydrophobic such as a thin silicone coating). This prevents or inhibits evaporation from the hydrophilic absorbent material 16 so that solutes in the exudate do not become concentrated through evaporation from the exudate in the hydrophilic absorbent material 16 (Dorian, Paragraph 0063). Dorian further teaches that if a pool of exudate develops above or within the wound, oxygen diffusion to or through the wound becomes impeded and the cells become hypoxic (Dorian, Paragraph 0002).
In regards to Claim 13, Collinson in view of Dorian and Svensby discloses the invention as claimed above.
Collinson in view of Dorian and Svensby further discloses wherein:
a polymer film 3460 (Collinson, wound contact layer 3460) is disposed adjacent to the three-dimensional textile (Collinson, Paragraph 0020, an optional wound contact layer may be provided, with the one or more transmission layers positioned between the backing layer and the wound contact layer. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the dressing as disclosed by Collinson in view of Dorian and Svensby to further comprise a polymer film with a disposed adjacent to the three-dimensional textile, as disclosed by Collinson, in order to further maintain the integrity of the entire dressing while also creating an air tight seal around the absorbent pad in order to maintain negative pressure at the wound (Collinson, Paragraph 0108).
In regards to Claim 18, Collinson in view of Dorian and Svensby discloses the invention as claimed above.
Collinson in view of Dorian and Svensby further discloses the fluid restrictions (Collinson, film layer of wound contact layer 3460) comprise a plurality of slots, each of the slots having a length less than 4 millimeters (Collinson, Paragraph 0109, perforations formed as slits or holes having a size ranging from 0.025 mm to 1.2 mm) for the purpose of being sized to prevent tissue ingrowth in the wound dressing while allowing wound exudate to flow into the dressing (Collinson, Paragraph 0109).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fluid restrictions, as disclosed by Collinson in view of Dorian and Svensby, to comprise slots having a length less than 4 millimeters, as disclosed by Collinson, in order to be sized to prevent tissue ingrowth in the wound dressing while allowing wound exudate to flow into the dressing (Collinson, Paragraph 0109).
In regards to Claim 19, Collinson in view of Dorian and Svensby discloses the invention as claimed above.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fluid restrictions, as disclosed by Collinson in view of Dorian and Svensby, to comprise slots having a width less than 2 millimeters, as disclosed by Collinson, in order to be sized to prevent tissue ingrowth in the wound dressing while allowing wound exudate to flow into the dressing (Collinson, Paragraph 0109).
In regards to Claim 20, Collinson in view of Dorian and Svensby discloses the invention as claimed above.
Collinson in view of Dorian and Svensby further discloses the fluid restrictions (Collinson, film layer of wound contact layer 3460) comprise a plurality of slots, each of the slots having a length less than 4 millimeters and a width less than 2 millimeters (Collinson, Paragraph 0109, perforations formed as slits or holes having a size ranging from 0.025 mm to 1.2 mm. Paragraph 0126, some embodiments of the polyurethane film may be perforated. Further illustrated in Fig 4A, wherein the perforations are circular. Therefore, the holes may be defined as having a diameter ranging from 0.025 mm to 1.2 mm) for the purpose of being sized to prevent tissue ingrowth in the wound dressing while allowing wound exudate to flow into the dressing (Collinson, Paragraph 0109).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fluid restrictions, as disclosed by Collinson in view of Dorian and Svensby, to comprise slots having a length less than 4 millimeters and a width less than 2 millimeters, as disclosed by Collinson, in 
In regards to Claim 25, Collinson in view of Dorian and Svensby discloses the invention as claimed above.
Collinson in view of Dorian and Svensby further discloses the sealing layer 250 (sealing ring 250) comprises a hydrophobic gel (Paragraph 0042, sealing ring comprises or is comprised of a hydrophobic material. Examples of suitable materials include polymer gels or elastomers hydrocolloids, hydrogels, and natural gums) for the purpose of limiting the possibility of exudates to flow to areas of the wound dressing located peripherally on the wound pad, such that the risk of detachment from a patient is reduced (Paragraph 0006). A hydrophobic material does not wick water, and therefore does not draw exudate to the periphery of the wound pad (Paragraph 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the sealing layer as disclosed by Collinson in view of Dorian and Svensby to comprise a hydrophobic gel, as taught by Svensby, in order to limit the possibility of exudates to flow to areas of the wound dressing located peripherally on the wound pad, such that the risk of detachment from a patient is reduced (Svensby, Paragraph 0006). A hydrophobic material does not wick water, and therefore does not draw exudate to the periphery of the wound pad (Svensby, Paragraph 0027).
In regards to Claim 26, Collinson in view of Dorian and Svensby discloses the invention as claimed above.
Collinson in view of Dorian and Svensby further discloses the hydrophobic gel is a silicone gel (Svensby, Paragraph 0043, examples of suitable polymer gels include, but are not limited to, silicone polymer gels) for the purpose of being soft, elastic, skin adherent (Svensby, Paragraph 0043) and biocompatible (Svensby, Paragraph 0044).

In regards to Claim 27, Collinson in view of Dorian and Svensby discloses the invention as claimed above.
Collinson in view of Dorian and Svensby further discloses a fluid port (orifice 3411) fluidly coupled to the tissue interface through the drape 3410 (Collinson, Paragraph 0125, the dressing may have an orifice located so as to underlie the suction port and align with the orifices 3410 (labelled 3411). Paragraph 0138, the cover layer 3410 can have an orifice 3411 located so as to underlie the suction port) for the purpose of sealing the wound dressing such that a suction source creates a negative pressure, and wound exudate and other potentially harmful material is enclosed under the dressing or drape and extracted therefrom (Collinson, Paragraph 0097).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wound dressing as disclosed by Collinson in view of Dorian and Svensby, to include a fluid port, as disclosed by Collinson, in order to seal the wound dressing such that a suction source creates a negative pressure, and wound exudate and other potentially harmful material is enclosed under the dressing or drape and extracted therefrom (Collinson, Paragraph 0097).
In regards to Claim 28, Collinson in view of Dorian and Svensby discloses the invention as claimed above.
Collinson in view of Dorian and Svensby further discloses a method comprising:
applying the tissue interface 3450+3460 over the tissue site; and
applying therapeutic levels of negative pressure to the tissue site through the tissue interface (Collinson, Paragraphs 0029-0036, wherein the method is described. Paragraph 0034, positioning the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wound dressing as disclosed by Collinson in view of Dorian and Svensby, to include the method of applying the tissue interface and negative pressure to the tissue site, as disclosed by Collinson in view of Dorian and Svensby, in order to remove wound exudate such that oxygen diffusion is facilitated through the dressing into the wound, encouraging cell survival and proliferation (Dorian, Paragraph 0002).
In regards to Claim 31, Collinson in view of Dorian and Svensby discloses the invention as claimed above.
Collinson in view of Dorian and Svensby further discloses a source of negative pressure 150 (pump 150) configured to be coupled to the tissue interface (Paragraph 0019, a court configured to transmit negative pressure through the backing layer of the application of topical negative pressure at the wound site) for the purpose of removing wound exudate such that oxygen diffusion is facilitated through the dressing into the wound, encouraging cell survival and proliferation (Dorian, Paragraph 0002).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wound dressing as disclosed by Collinson in view of Dorian and Svensby, to include a source of negative pressure, as disclosed by Collinson in view of Dorian and Svensby, in order to remove wound exudate such that oxygen diffusion is facilitated through the dressing into the wound, encouraging cell survival and proliferation (Dorian, Paragraph 0002).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0144084 A1 (Collinson) in view of US 2014/0107562 A1 (Dorian) and US 2017/0312406 A1 (Svensby) and further in view of Bastarrachea, Luis & Dhawan, Sumeet & Sablani, Shyam. (2011). Engineering Properties of Polymeric-Based Antimicrobial Films for Food Packaging: A Review. Food Engineering Reviews. 3. 79-93. 10.1007/s12393-011-9034-8 (Hereinafter referred to as Bastarrachea).
In regards to Claim 11, Collinson in view of Dorian and Svensby discloses the invention as claimed above.
Collinson in view of Dorian and Svensby further discloses the polymer coating is polyethylene (Dorian, Paragraph 0063, hydrophilic absorbent material 16 may be coated or otherwise covered by a hydrophilic absorbent material envelope 18 (e.g. silicone, PVC, polyester, polyamide, or any other material which exhibits a low water vapor permeability). As further provided by Bastarrachea, Page 83, Table 3,  both high density and low density polyethylene have a lower water vapor permeability than PVC) for the purpose of hermetically sealing the three-dimensional textile 3450 (spacer or transition layer 3450) to help maintain a sterile environment around the wound site.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the polymer coating as disclosed by Collinson in view of Dorian and Svensby to be polyethylene, as taught by Dorian, for the purpose of hermetically sealing the three-dimensional textile 3450 (spacer or transition layer 3450) to help maintain a sterile environment around the wound site.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0144084 A1 (Collinson) in view of US 2014/0107562 A1 (Dorian) and US 2017/0312406 A1 (Svensby) and further in view of S.E. Selke, R.J. Hernandez, Packaging: Polymers for Containers, Editor(s): K.H. Jürgen Buschow, Robert W. Cahn, Merton C. Flemings, Bernhard Ilschner, Edward J. Kramer, Subhash Mahajan, Patrick Veyssière, Encyclopedia of Materials: Science and Technology, Elsevier, 2001, Pages 6646-6652, ISBN 9780080431529, https://doi.org/10.1016/B0-08-043152-6/01175-X. (http://www.sciencedirect.com/science/article/pii/B008043152601175X) (Hereinafter referred to as Selke).
In regards to Claim 15, Collinson in view of Dorian and Svensby discloses the invention as claimed above.
Collinson in view of Dorian and Svensby further discloses the polymer film 3460 is hydrophobic (Collinson, Paragraph 0109, wound contact layer 2102 can be a polyurethane layer or polyethylene layer. As further taught by Selke, Page 1, Right column, polyethylene has a non-polar hydrophobic nature, making it a very good barrier to water vapor) for the purpose of preventing tissue ingrowth into the material of the dressing (Collinson, Paragraph 0109).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the polymer film as disclosed by Collinson in view of Dorian and Svensby to be hydrophobic by making the film polyethylene, in order to further prevent tissue ingrowth into the material of the dressing (Collinson, Paragraph 0109) as the dressing is used.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0144084 A1 (Collinson) in view of US 2014/0107562 A1 (Dorian) and US 2017/0312406 A1 (Svensby), and further in view of US 2014/0364819 (VanDelden).
In regards to Claim 16, Collinson in view of Dorian and Svensby discloses the invention as claimed above.
Collinson in view of Dorian and Svensby does not further disclose:
wherein the polymer film has a contact angle with water greater than 90 degrees.
VanDelden teaches an analogous wound dressing (Title, nano-enhanced wound dressing), further disclosing an analogous polymer film (Paragraph 0132, a flat surface coated with PTFE), further 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the polymer film as disclosed by Collinson in view of Dorian and Svensby to be made of PTFE such that the film has a contact angle with water greater than 90 degrees, as taught by VanDelden, in order to optimize wicking capability within the dressing (VanDelden, Paragraph 0019, the spacing and size of the polymer protuberances are selected as to make the primary dressing surface superhydrophobic). VanDelden further stresses the importance of wettability of the surface (VanDelden, Paragraph 0131, wherein the contact angle of water gives an indication of surface wettability); some dressings will wick away moisture at too high a rate, leaving the wound overly dry. Other fabrics will not wick away enough moisture, leaving behind an attractive environment for microbes, fungi, and other harmful detractors of wound healing (VanDelden, Paragraph 0129).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0144084 A1 (Collinson) in view of US 2014/0107562 A1 (Dorian) and US 2017/0312406 A1 (Svensby), and further in view of US 2015/0174304 A1 (Askem et al., hereinafter referred to as Askem).
In regards to Claim 17, Collinson in view of Dorian and Svensby discloses the invention as claimed above.
Collinson in view of Dorian and Svensby further discloses the polymer film is a polyethylene film (Collinson, Paragraph 0109, wound contact layer 2102 can be a polyurethane layer or polyethylene layer) for the purpose of preventing tissue ingrowth into the material of the dressing (Collinson, Paragraph 0109).

Collinson in view of Dorian and Svensby does not further disclose:
the polyethylene film having an area density of less than 30 grams per square meter.
Askem teaches an analogous wound dressing (Abstract, a pump assembly mounted to or supported by a dressing for reduced pressure wound therapy), further teaching an analogous polyethylene film having an area density of less than 30 grams per square meter (Paragraph 0223, the cover layer, which can for example be a polyurethane film. Paragraph 0234, an extruded EU30 polyurethane clear film (27 to 37 gsm) for the purpose of using polyurethane for its water vapor impermeability (Askem, Paragraph 0231, 0234).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the polyethylene film as disclosed by Collinson in view of Dorian and Svensby (which uses EU33 film, Collinson, Paragraph 0137) to use EU30 polyethylene film, as taught by Askem, in order to further the water vapor impermeability of the device (Askem, Paragraph 0231, 0234), which prevents tissue ingrowth into the other material of the dressing (Askem, Paragraph 0231).

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0144084 A1 (Collinson) in view of US 2014/0107562 A1 (Dorian) and US 2017/0312406 A1 (Svensby), and further in view of US 2004/0030304 A1 (Hunt et al., hereinafter referred to as Hunt).
In regards to Claim 21, Collinson in view of Dorian and Svensby discloses the invention as claimed above.
Collinson in view of Dorian and Svensby does not further disclose:
fluid restrictions comprise or consist essentially of elastomeric valves in the polymer film that are normally closed.
Hunt teaches an analogous wound dressing (Abstract, an abdominal wound dressing and methods of use are described that enable the application of negative pressure to the wound site), further teaching an analogous elastomeric polymer film 38 (elastomeric envelope 38) with fluid restrictions (Abstract, fluids are drawn by negative pressure through the holes positioned in the elastomeric envelope. The fluid restrictions are the elastomeric material film), further teaching the fluid restrictions comprise or consist essentially of elastomeric valves 34 (holes 34) in the polymer film. While Hunt does not further teach the elastomeric valves are normally closed, Hunt teaches “the holes in the film should constitute less than 10%, especially less than 5% or even 1 to 2% or less of the effective area of the film. Openings in the form of slits or slots are preferred because these constitute a very small portion of the area of the film” (Paragraph 0015). Hunt further discloses the polymer film 38 is elastomeric. The combination of an elastomeric film with minimal effective area covered is for the purpose of limiting the amount of contact with the wound so that there is limited ingrowth of fibrous tissue into the sheet (Paragraph 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the polymer film as disclosed by Collinson in view of Dorian and Svensby to include elastomeric valves that are normally (substantially) closed, as taught by Hunt, in order to further limit the ingrowth of fibrous tissue into the sheet by minimizing the area in which the wound contacts the inner layers of the wound dressing (Hunt, Paragraph 0015).
In regards to Claim 22, Collinson in view of Dorian and Svensby and Hunt discloses the invention as claimed above.
Collinson in view of Dorian and Svensby and Hunt further discloses the elastomeric valves are fenestrations (Hunt, Paragraph 0015, openings in the form of slits or slots are preferred) for the purpose 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the elastomeric valves as disclosed by Collinson in view of Dorian and Svensby and Hunt to be fenestrations, as taught by Hunt, in order to further limit the ingrowth of fibrous tissue into the sheet by minimizing the area in which the wound contacts the inner layers of the wound dressing (Hunt, Paragraph 0015).
In regards to Claim 23, Collinson in view of Dorian and Svensby and Hunt discloses the invention as claimed above.
Collinson in view of Dorian and Svensby and Hunt further discloses the elastomeric valves are slits (Hunt, Paragraph 0015, openings in the form of slits or slots are preferred) for the purpose of limiting the amount of contact with the wound so that there is limited ingrowth of fibrous tissue into the sheet (Paragraph 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the elastomeric valves as disclosed by Collinson in view of Dorian and Svensby and Hunt to be slits, as taught by Hunt, in order to further limit the ingrowth of fibrous tissue into the sheet by minimizing the area in which the wound contacts the inner layers of the wound dressing (Hunt, Paragraph 0015).
In regards to Claim 24, Collinson in view of Dorian and Svensby and Hunt discloses the invention as claimed above.
Collinson in view of Dorian and Svensby and Hunt further discloses the fluid restrictions (Collinson, film layer of wound contact layer 3460) comprise a plurality of slits, each of the slots having a length less than 4 millimeters (Collinson, Paragraph 0109, perforations formed as slits or holes having a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the fluid restrictions, as disclosed by Collinson in view of Dorian and Svensby and Hunt, to comprise slits having a length less than 4 millimeters, as disclosed by Collinson, in order to be sized to prevent tissue ingrowth in the wound dressing while allowing wound exudate to flow into the dressing (Collinson, Paragraph 0109).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM TSAI KAO whose telephone number is (571)272-5913.  The examiner can normally be reached on Monday - Friday 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.T.K./Examiner, Art Unit 3786                                                                                                                                                                                                        26 May 2021


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786